EXHIBIT 10.2

January 30, 2020

 

To:

Citrix Systems, Inc.

851 West Cypress Creek Road

Fort Lauderdale, Florida 33309

Attention: Chief Financial Officer

Telephone No.: (954) 267-3000

Facsimile No.: (954) 337-4607

 

From :

Wells Fargo Bank, National Association

30 Hudson Yards

New York, NY 10001-2170

Email: CorporateDerivativeNotifications@wellsfargo.com

 

Re:

Master Confirmation—Uncollared Accelerated Share Repurchase

This master confirmation (this “Master Confirmation”), dated as of January 30,
2020, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Wells Fargo Bank, National Association (“Dealer”), and Citrix Systems, Inc., a
Delaware corporation (“Counterparty”). This Master Confirmation, taken alone, is
neither a commitment by either party to enter into any Transaction nor evidence
of a Transaction. The additional terms of any particular Transaction shall be
set forth in a Supplemental Confirmation in the form of Schedule A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation. This
Master Confirmation and each Supplemental Confirmation together shall constitute
a “Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Dealer and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law as the governing law (without
reference to its choice of law provisions), (ii) the election that subparagraph
(ii) of Section 2(c) of the Agreement will not apply to the Transactions,
(iii) the election that the “Cross Default” provisions of Section 5(a)(vi) shall
apply to Dealer, with a “Threshold Amount” of three percent (3%) of the
shareholders’ equity of Dealer and as if “Specified Indebtedness” had the
meaning specified in Section 14 of the Agreement, except that such term shall
not include obligations in respect of deposits received in the ordinary course
of Dealer’s banking business (provided that (a) the text “, or becoming capable
at such time of being declared,” shall be deleted from Section 5(a)(vi)(1) of
the Agreement and (b) the following provision shall be added to the end of
Section 5(a)(vi) of the Agreement: “but a default under clause (2) above shall
not constitute an Event of Default if (x) the default was caused solely by error
or omission of an administrative or operational nature, (y) funds were available
to enable the party to make the payment when due and (z) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay”), and (iv) as otherwise provided herein or in a Supplemental
Confirmation).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction



--------------------------------------------------------------------------------

shall not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement. Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

General Terms.

 

Trade Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.001 per share (Exchange
symbol “CTXS”).

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges

Prepayment/Variable Obligation:

   Applicable

Prepayment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation.

 

VWAP Price:

   For any Exchange Business Day, the 10b-18 Volume Weighted Average Price per
Share at which the Shares trade as reported in the composite transactions for
United States exchanges and quotation systems for the regular trading session on
such Exchange Business Day (including any extensions thereof but without regard
to pre-open or after hours trading outside of such regular trading session for
such Exchange Business Day), (i) as published by Bloomberg at 4:15 p.m. New York
time (or 15 minutes following the end of any extension of the regular trading
session) on such Exchange Business Day, on Bloomberg page “CTXS <Equity>

 

2



--------------------------------------------------------------------------------

   AQR_SEC” (or any successor thereto), or (ii) if such price is not so reported
on such Exchange Business Day for any reason or is, in the Calculation Agent’s
good faith and reasonable determination, erroneous, such VWAP Price shall be as
reasonably determined by the Calculation Agent. For purposes of calculating the
VWAP Price pursuant to clause (ii) above, the Calculation Agent will, if
practicable, include only those trades that are reported during the period of
time during which Counterparty could purchase its own shares under Rule
10b-18(b)(2) and are effected pursuant to the conditions of Rule 10b-18(b)(3),
each under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(such trades, “Rule 10b-18 Eligible Transactions”).

Forward Price:

   For each Transaction, the arithmetic average of the VWAP Prices for all of
the Calculation Dates in the Calculation Period for such Transaction, subject to
“Valuation Disruption” below.

Forward Price Adjustment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:

   For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.

Calculation Period Start Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:

   For each Transaction, the Scheduled Termination Date for such Transaction;
provided that Dealer shall have the right to designate any Calculation Date on
or after the First Acceleration Date to be the Termination Date for such
Transaction (the “Accelerated Termination Date”) by delivering notice to
Counterparty of any such designation prior to 9:00 p.m. New York time on the
Calculation Date immediately following the designated Accelerated Termination
Date.

Scheduled Termination Date:

   For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

Calculation Date:

   For each Transaction, any date that is (i) both an Exchange Business Day and
is set forth as a Calculation Date in the related Supplemental Confirmation and
(ii) every second Exchange Business Day following the last Calculation Date set
forth in such Supplemental Confirmation.

First Acceleration Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

 

3



--------------------------------------------------------------------------------

Valuation Disruption:

  

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) on a Scheduled Trading Day scheduled to be a
Calculation Date for a Transaction, the Calculation Agent may, in its good faith
and commercially reasonable discretion, postpone the Scheduled Termination Date
by one Calculation Date, or (ii) on a Scheduled Trading Day scheduled to be a
Calculation Date in the Settlement Valuation Period, the Calculation Agent may
extend the Settlement Valuation Period by one Calculation Date. The Calculation
Agent may also determine in its good faith and commercially reasonable
discretion that (i) such Disrupted Day is a Disrupted Day in full, in which case
the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent in a
good faith and commercially reasonable manner based on Rule 10b-18 Eligible
Transactions in the Shares on such Disrupted Day taking into account the nature
and duration of the relevant Market Disruption Event, and the weighting of the
VWAP Price for the relevant Calculation Dates during the Calculation Period or
the Settlement Valuation Period, as the case may be, shall be adjusted in a good
faith and commercially reasonable manner by the Calculation Agent for purposes
of determining the Forward Price or the Settlement Price, as the case may be,
with such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares. Any Calculation Date on which, as of the date hereof, the Exchange is
scheduled to close prior to its normal close of trading shall be deemed not to
be a Calculation Date; if a closure of the Exchange prior to its normal close of
trading on any Calculation Date is scheduled following the date hereof, then
such Calculation Date shall be deemed to be a Disrupted Day in full.

 

4



--------------------------------------------------------------------------------

   Except with respect to any Disrupted Day arising from a Regulation M Event
(as defined in Section 6(b)(vii) below), if a Disrupted Day occurs on a
Scheduled Trading Day scheduled to be a Calculation Date during the Calculation
Period or the Settlement Valuation Period, as the case may be, and each of the
five immediately following Scheduled Trading Days scheduled to be Calculation
Dates is a Disrupted Day, then the Calculation Agent, in its good faith and
commercially reasonable discretion, may deem such fifth Scheduled Trading Day to
be a Calculation Date that is not a Disrupted Day and determine the VWAP Price
for such Calculation Date using its good faith estimate of the value of the
Shares on such Calculation Date based on the volume, historical trading patterns
and price of the Shares and such other factors as it deems appropriate.

Settlement Terms.

  

Settlement Procedures:

  

For each Transaction:

 

(i) if the Number of Shares to be Delivered for such Transaction is positive,
Physical Settlement shall be applicable to such Transaction; provided that
Dealer does not, and shall not, make the agreement or the representations set
forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
Dealer to Counterparty under any Transaction; or

 

(ii)  if the Number of Shares to be Delivered for such Transaction is negative,
then the Counterparty Settlement Provisions in Annex A hereto shall apply to
such Transaction.

Number of Shares to be Delivered:

   For each Transaction, a number of Shares (rounded down to the nearest whole
number) equal to (a)(i) the Prepayment Amount for such Transaction, divided by
(ii)(A) the Forward Price for such Transaction minus (B) the Forward Price
Adjustment Amount for such Transaction, minus (b) the number of Initial Shares
for such Transaction; provided that if the result of the calculation in clause
(a)(ii) is equal to or less than the Floor Price for such Transaction, then the
Number of Shares to be Delivered for such Transaction shall be determined as if
clause (a)(ii) were replaced with “(ii) the Floor Price for such Transaction”.

Floor Price:

   For each Transaction, as set forth in the related Supplemental Confirmation.

 

5



--------------------------------------------------------------------------------

Excess Dividend Amount:

   For the avoidance of doubt, all references to the Excess Dividend Amount
shall be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:

   For each Transaction, if the Number of Shares to be Delivered for such
Transaction is positive (x) in the case of an Accelerated Termination Date, the
date that is one Settlement Cycle immediately following the date on which Dealer
delivers notice of such Accelerated Termination Date and (y) in the case of a
Termination Date occurring on the Scheduled Termination Date, the date that is
one Settlement Cycle immediately following the Termination Date.

Settlement Currency:

   USD

Initial Share Delivery:

   For each Transaction, Dealer shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

Initial Share Delivery Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments.

  

Potential Adjustment Event:

  

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, neither an Extraordinary Dividend nor the issuance of additional
stock options, restricted stock or restricted stock units in the ordinary course
pursuant to Counterparty’s employee equity incentive plan shall constitute a
Potential Adjustment Event.

 

In addition to the events described in Section 11.2(e) of the Equity
Definitions, it shall constitute an additional Potential Adjustment Event if
(x) the Scheduled Termination Date for any Transaction is postponed pursuant to
“Valuation Disruption” above (including, for the avoidance of doubt, pursuant to
Section 7 below) or (y) a Regulatory Disruption as described in Section 7
occurs. If any event described in clause (x) or (y) above occurs, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
adjust any relevant terms of such Transaction as necessary to account for the
economic effect on such Transaction of such postponement or Regulatory
Disruption, as the case may be; provided that the Calculation Agent shall not
change the designation of any Calculation Date.

 

6



--------------------------------------------------------------------------------

Excess Dividend:

   Any dividend or distribution on the Shares, other than (i) any dividend or
distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions, (ii) any Extraordinary
Dividend or (iii) any Regular Dividend. “Extraordinary Dividend” means the per
Share cash dividend or distribution, or a portion thereof, declared by
Counterparty on the Shares that is characterized by the board of directors of
Counterparty as an “extraordinary” dividend.

Regular Dividend:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Consequences of Excess Dividend:

   The declaration by the Issuer of any Excess Dividend, the ex-dividend date
for which occurs or is scheduled to occur during the Relevant Dividend Period
for any Transaction, shall, at Dealer’s election in its sole discretion,
constitute an Additional Termination Event in respect of such Transaction, with
Counterparty as the sole Affected Party and such Transaction as the sole
Affected Transaction (and, for the avoidance of doubt, the value of such Excess
Dividend will not be taken into account in determining the amount payable upon
termination as a result of such Additional Termination Event).

Method of Adjustment:

   Calculation Agent Adjustment

Relevant Dividend Period:

   For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.

Relevant Dividend Period End Date:

   For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction.

Extraordinary Events.

  

Consequences of Merger Events:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Component Adjustment

Tender Offer:

   Applicable; provided that (a) Section 12.1(d) of the Equity Definitions shall
be amended by replacing “10%” in the third line thereof with “20%”, (b)
Section 12.1(l) of the Equity Definitions shall be amended (i) by deleting the
parenthetical in the fifth line thereof, (ii) by replacing “that” in the fifth
line thereof with “whether or not such announcement” and

 

7



--------------------------------------------------------------------------------

   (iii) by adding immediately after the words “Tender Offer” in the fifth line
thereof “, and any publicly announced change or amendment to such an
announcement (including the announcement of an abandonment of such intention)”
and (c) Sections 12.3(a) and 12.3(d) of the Equity Definitions shall each be
amended by replacing each occurrence of the words “Tender Offer Date” by
“Announcement Date.”

Consequences of Tender Offers:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Modified Calculation Agent Adjustment

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment Any adjustment to the terms of any
Transaction hereunder and the determination of any amounts due upon termination
of any Transaction hereunder as a result of a Merger Event or Tender Offer shall
be made without duplication in respect of any prior adjustment hereunder
(including, without limitation, any prior adjustment pursuant to Section 11 or
12 below).

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Positions” and (iii) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
replacing the parenthetical beginning after the word “regulation” in the second
line thereof with the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”.

 

8



--------------------------------------------------------------------------------

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Loss of Stock Borrow:

   Applicable, it being understood that the rate to borrow Shares shall be
determined by reference to the terms of a commercially reasonable share
borrowing arrangement and without regard to the Hedging Party’s cost of funding
in connection with such borrowings.

Maximum Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Party:

   Dealer

Determining Party:

   Dealer

(e) Increased Cost of Stock Borrow:

   Applicable, it being understood that the rate to borrow Shares shall be
determined by reference to the terms of a commercially reasonable share
borrowing arrangement and without regard to the Hedging Party’s cost of funding
in connection with such borrowings.

Initial Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Adjustments:

   For the avoidance of doubt, whenever the Calculation Agent, Determining Party
or Dealer is called upon to make an adjustment pursuant to the terms of this
Master Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent, Determining Party or Dealer (as the case may
be) shall make such adjustment by reference to the effect of such event on
Dealer, assuming that Dealer maintains a commercially reasonable Hedge Position.

Hedging Party:

   Dealer

Determining Party:

   Dealer

Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:

   Applicable

2.  Calculation Agent.

   Dealer; provided that, following the occurrence and during the continuation
of an Event of Default pursuant to Section 5(a)(vii) of the Agreement with
respect to which Dealer is the Defaulting Party, Counterparty shall have the
right to select a leading dealer in the market for U.S. corporate equity
derivatives reasonably acceptable to Dealer to replace Dealer as Calculation
Agent, and the parties shall work in good faith to execute any appropriate
documentation required by such replacement Calculation Agent.

 

9



--------------------------------------------------------------------------------

3.

Account Details.

 

  (a)

Account for payments to Counterparty:

To be advised by Counterparty.

Account for delivery of Shares to Counterparty:

Computershare LP

 

  (b)

Account for payments to Dealer:

Account for delivery of Shares to Dealer:

 

4.

Offices.

 

  (a)

The Office of Counterparty for each Transaction is: Inapplicable.

 

  (b)

The Office of Dealer for each Transaction is: Charlotte.

 

5.

Notices.

 

  (a)

Address for notices or communications to Counterparty:

Citrix Systems, Inc.

851 West Cypress Creek Road

Fort Lauderdale, Florida 33309

Attention:            Corporate Treasurer

 VP, Tax & Treasury

Email Address:

With a copy to:

Citrix Systems, Inc.

15 Network Drive

Burlington, Massachusetts 01803

Attention:            Chief Legal Officer

Email Address:

With a copy to:

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attention:            Prabhat K. Mehta

Telephone No.:

Facsimile No.:

Email Address:

 

10



--------------------------------------------------------------------------------

31.

Notices.

 

  (b)

Address for notices or communications to Dealer:

For notices with respect to the Transaction:

Notwithstanding anything to the contrary in the Agreement, all notices to Dealer
in connection with the Transaction are effective only upon receipt of email
message to CorporateDerivativeNotifications@wellsfargo.com

 

6.

Representations, Warranties and Agreements.

 

  (a)

Additional Representations, Warranties and Covenants of Each Party. In addition
to the representations, warranties and covenants in the Agreement, each party
represents, warrants and covenants to the other party that:

 

  (i)

It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

 

  (ii)

Each party acknowledges that the offer and sale of each Transaction to it is
intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(a)(2) thereof.
Accordingly, each party represents and warrants to the other that (A) it has the
financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (B) it is an
“accredited investor” as that term is defined under Regulation D under the
Securities Act and (C) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.

 

  (b)

Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Dealer that:

 

  (i)

As of the Trade Date for each Transaction hereunder, (A) such Transaction has
been approved by its Board of Directors or is being entered into pursuant to a
publicly disclosed Share buy-back program that has been approved by its Board of
Directors, and (B) there is no internal policy of Counterparty, whether written
or oral, that would prohibit Counterparty from entering into any aspect of such
Transaction, including, without limitation, the purchases of Shares to be made
pursuant to such Transaction.

 

  (ii)

As of the Trade Date for each Transaction hereunder, the purchase or writing of
such Transaction and the transactions contemplated hereby will not violate Rule
13e-1 or Rule 13e-4 under the Exchange Act.

 

  (iii)

As of the Trade Date for each Transaction hereunder, it is not entering into
such Transaction, and as of the date of any election with respect to any
Transaction hereunder, it is not making such election, in each case (A) on the
basis of, and is not aware of, any material non-public information regarding
Counterparty or the Shares, (B) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer in violation of the Exchange Act or (C) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).

 

  (iv)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.

 

11



--------------------------------------------------------------------------------

  (v)

As of the Trade Date for each Transaction hereunder, Counterparty is in
compliance with its reporting obligations under the Exchange Act.

 

  (vi)

As of the Trade Date for each Transaction hereunder, Counterparty has made all
filings required to be made by it with the Securities and Exchange Commission,
any securities exchange or any other regulatory body with respect to each
Transaction.

 

  (vii)

The Shares are not, and Counterparty will cause the Shares to not be, subject to
a “restricted period” (as defined in Regulation M promulgated under the Exchange
Act) at any time during any Regulation M Period (as defined below) for any
Transaction (a “Regulation M Event”) unless Counterparty has provided written
notice to Dealer of such restricted period not later than the Scheduled Trading
Day immediately preceding the first day of such “restricted period”;
Counterparty acknowledges that any such notice may cause a Disrupted Day to
occur pursuant to Section 8 below; accordingly, Counterparty acknowledges that
its delivery of such notice must comply with the standards set forth in
Section 9 below. “Regulation M Period” means, for any Transaction, (A) the
Calculation Period for such Transaction, (B) the Settlement Valuation Period, if
any, for such Transaction and (C) the Seller Termination Purchase Period (as
defined below), if any, for such Transaction.

 

  (viii)

As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date, the
Settlement Date, any Cash Settlement Payment Date and any Settlement Method
Election Date for each Transaction, Counterparty is not, and will not be,
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

 

  (ix)

Counterparty is not, and after giving effect to each Transaction will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

  (x)

Counterparty has not entered, and will not enter, into any repurchase
transaction other than any Other Specified Repurchase Agreement (as defined
below) with respect to the Shares (or any security convertible into or
exchangeable for the Shares) (including, without limitation, any agreements
similar to the Transactions described herein) where any initial hedge period,
calculation period, settlement valuation period or seller termination purchase
period (each however defined) in such other transaction will overlap at any time
(including, without limitation, as a result of extensions in such initial hedge
period, calculation period, settlement valuation period or seller termination
purchase period as provided in the relevant agreements) with any Calculation
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable) under this Master Confirmation. In
the event that the initial hedge period, calculation period or settlement
valuation period in any other transaction (other than an Other Specified
Repurchase Agreement) overlaps with any Calculation Period, any Settlement
Valuation Period (if applicable) or any Seller Termination Purchase Period (if
applicable) under this Master Confirmation as a result of any postponement of
the Scheduled Termination Date or extension of the Settlement Valuation Period
pursuant to “Valuation Disruption” above or any analogous provision in such
other transaction, Counterparty shall promptly amend such other transaction to
avoid any such overlap.

 

  (xi)

Counterparty shall, at least one day prior to the first day of the Calculation
Period, the Settlement Valuation Period, if any, or the Seller Termination
Purchase Period, if any, for any Transaction, notify Dealer of the total number
of Shares purchased in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception set forth in paragraph (b)(4) of Rule 10b-18 under
the Exchange Act (“Rule 10b-18”) by or for Counterparty or any of its
“affiliated purchasers” (as defined in Rule 10b-18) during each of the four
calendar weeks preceding such day and during the calendar week in which such day
occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule
10b-18), which notice shall be substantially in the form set forth in Schedule B
hereto.

 

12



--------------------------------------------------------------------------------

  (xii)

Counterparty understands that no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

 

  (xiii)

COUNTERPARTY UNDERSTANDS THAT THE TRANSACTIONS CONTEMPLATED BY THIS MASTER
CONFIRMATION ARE SUBJECT TO COMPLEX RISKS THAT MAY ARISE WITHOUT WARNING AND MAY
AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR QUICKLY AND IN UNANTICIPATED
MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND CONDITIONS AND ASSUME
(FINANCIALLY AND OTHERWISE) SUCH RISKS.

 

7.

Additional Representations. Warranties and Covenants of Dealer. In addition to
the representations, warranties and covenants in the Agreement, Dealer
represents, warrants and covenants to Counterparty that Dealer shall use
commercially reasonable efforts, during the Calculation Period, any Settlement
Valuation Period and any Seller Termination Purchase Period for each
Transaction, to make all purchases of Shares in connection with such Transaction
in a manner that would comply with the limitations set forth in clauses (b)(1),
(b)(2), (b)(3) and (b)(4) and (c) of Rule 10b-18, as if such rule were
applicable to such purchases and taking into account any applicable Securities
and Exchange Commission no-action letters as appropriate, and subject to any
delays between the execution and reporting of a trade of the Shares on the
Exchange and other circumstances beyond Dealer’s control; provided that, during
a Calculation Period, the foregoing agreement shall not apply to purchases made
to dynamically hedge for Dealer’s own account or the account of its affiliate(s)
the optionality arising under a Transaction (including, for the avoidance of
doubt, timing optionality); and provided further that, without limiting the
generality of this Section 7, (x) Dealer shall not be responsible for any
failure to comply with Rule 10b-18(b)(3) to the extent any transaction that was
executed (or deemed to be executed) by or on behalf of Counterparty or an
“affiliated purchaser” (as defined under Rule 10b-18) pursuant to a separate
agreement is not deemed to be an “independent bid” or an “independent
transaction” for purposes of Rule 10b-18(b)(3) and (y) Dealer shall not be
responsible for any failure to comply with Rule 10b-18(b)(1) to the extent
Counterparty fails to comply with Section 10 below.

 

8.

Regulatory Disruption. In the event that Dealer concludes, in its reasonable
discretion and based on advice of counsel, that it is appropriate with respect
to any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer but so long as such
requirements, policies or procedures are generally applicable in similar
circumstances), for it to refrain from or decrease any market activity as it
relates to establishing or maintaining a commercially reasonable hedge position
on any Scheduled Trading Day or Days during the Calculation Period or, if
applicable, the Settlement Valuation Period, Dealer may by written notice to
Counterparty elect to deem that a Market Disruption Event has occurred and will
be continuing on such Scheduled Trading Day or Days. Dealer shall subsequently
notify Counterparty in writing on the day Dealer reasonably believes in good
faith and upon the advice of counsel that it may resume its market activity.
Dealer shall not be required to communicate to Counterparty the reason for
Dealer’s exercise of its rights pursuant to this provision if Dealer reasonably
determines in good faith and upon the advice of counsel that disclosing such
reason may result in a violation of any legal, regulatory, or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).

 

9.

10b5-1 Plan. Counterparty represents, warrants and covenants to Dealer that:

 

  (a)

Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. For the avoidance of doubt, the entry into any Other Specified
Repurchase Agreement shall not fall within

 

13



--------------------------------------------------------------------------------

  the ambit of the previous sentence. Counterparty acknowledges that it is the
intent of the parties that each Transaction entered into under this Master
Confirmation comply with the requirements of paragraphs (c)(1)(i)(A) and (B) of
Rule 10b5-1 and each Transaction entered into under this Master Confirmation
shall be interpreted to comply with the requirements of Rule 10b5-1(c). “Other
Specified Repurchase Agreements” means, collectively, (i) each agreement entered
by Counterparty with another dealer substantially contemporaneously with a
Transaction hereunder, governing one or more transactions, each with terms
substantially similar to the terms of a Transaction hereunder, except for
calculation dates (however defined) that do not coincide with any Calculation
Dates hereunder and (ii) each agreement (if any) with such other dealer (or its
affiliate) governing a Rule 10b-18 repurchase plan of Counterparty, so long as
(A) no purchases of Shares may be effected under any such repurchase plan on a
Calculation Date and (B) purchases under any such repurchase plan do not exceed,
on any day, 3% of the ADTV (as defined in Rule 10b-18) for the Shares.

 

  (b)

During the Calculation Period and the Settlement Valuation Period, if any, for
any Transaction and in connection with the delivery of any Alternative Delivery
Units for any Transaction, Dealer (or its agent or Affiliate) may effect
transactions in Shares in connection with such Transaction. Subject to the other
provisions in this Master Confirmation and any Supplemental Confirmation, the
timing of such transactions by Dealer, the price paid or received per Share
pursuant to such transactions and the manner in which such transactions are
made, including, without limitation, whether such transactions are made on any
securities exchange or privately, shall be within the sole judgment of Dealer.
Counterparty acknowledges and agrees that all such transactions shall be made in
Dealer’s sole judgment and for Dealer’s own account.

 

  (c)

Counterparty does not have, and shall not attempt to exercise, any control or
influence over how, when or whether Dealer (or its agent or Affiliate) makes any
“purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with any Transaction, including, without limitation, over how, when
or whether Dealer (or its agent or Affiliate) enters into any hedging
transactions. Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.

 

  (d)

Counterparty acknowledges and agrees that any amendment, modification, waiver or
termination of this Master Confirmation or any Supplemental Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c). Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5, and no such amendment, modification or waiver shall be made at any
time at which Counterparty or any officer, director, manager or similar person
of Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.

 

10.

Counterparty Purchases. Counterparty (or any “affiliated purchaser” as defined
in Rule 10b-18) shall not, without the prior written consent of Dealer, directly
or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
equivalent interest, including, without limitation, a unit of beneficial
interest in a trust or limited partnership or a depository share), listed
contracts on the Shares or securities that are convertible into, or exchangeable
or exercisable for Shares (including, without limitation, any Rule 10b-18
purchases of blocks (as defined in Rule 10b-18)) during any Calculation Period,
any Settlement Valuation Period (if applicable) or any Seller Termination
Purchase Period (if applicable), under this Master Confirmation, except through
Dealer or pursuant to any Other Specified Repurchase Agreement. However, the
foregoing shall not (a) limit Counterparty’s ability to purchase Shares in
connection with any company employee, officer or director equity plan or any
dividend reinvestment plan, in each case, that are not expected to result in
market transactions, (b) limit Counterparty’s ability to withhold Shares to
cover tax liabilities associated with any such plan, (c) prohibit any purchases
effected by or for an issuer “plan” by an “agent independent of the issuer”
(each as defined in Rule 10b-18), (d) otherwise restrict Counterparty’s or any
of its affiliates’ ability to repurchase Shares under privately negotiated, off
exchange

 

14



--------------------------------------------------------------------------------

  transactions with any of its employees, officers, directors, affiliates or any
third party that are not expected to result in market transactions or (e) limit
Counterparty’s ability to grant stock and options to “affiliated purchasers” (as
defined in Rule 10b-18) or the ability of such affiliated purchasers to acquire
such stock or options in connection with Counterparty’s compensation policies
for directors, officers and employees or any agreements with respect to the
compensation of directors, officers or employees of any entities that are
acquisition targets of Counterparty. In addition, Counterparty may purchase
Shares on any Calculation Date during any such period through Dealer (or an
affiliate of Dealer) pursuant to a Rule 10b-18 repurchase plan, so long as such
purchases do not in the aggregate exceed, on any day, 3% of the ADTV (as defined
in Rule 10b-18) for the Shares.

 

11.

Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

 

  (a)

Counterparty agrees that it:

 

  (i)

will not during the period commencing on the Trade Date for any Transaction and
ending on the last day of the Calculation Period or, if applicable, the later of
the last day of the Settlement Valuation Period and the last day of the Seller
Termination Purchase Period, for such Transaction make, or permit to be made (to
the extent within Counterparty’s control), any public announcement (as defined
in Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction (a “Merger Announcement”) unless such Merger Announcement is
made prior to the opening or after the close of the regular trading session on
the Exchange for the Shares;

 

  (ii)

shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such Merger
Announcement that such Merger Announcement has been made; and

 

  (iii)

shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Dealer with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through Dealer or its Affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date of any Merger
Transaction or potential Merger Transaction. Such written notice shall be deemed
to be a certification by Counterparty to Dealer that such information is true
and correct. In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders.

 

  (b)

Counterparty acknowledges that any such Merger Announcement or delivery of a
notice with respect thereto may cause a Regulatory Disruption, may cause the
terms of any Transaction to be adjusted or may cause such Transaction to be
terminated pursuant to paragraph (c) of this Section 11; accordingly,
Counterparty acknowledges that its delivery of such notice must comply with the
standards set forth in Section 9 above.

 

  (c)

Upon the occurrence of any Merger Announcement, Dealer may treat the occurrence
of such Merger Announcement as an Additional Termination Event with Counterparty
as the sole Affected Party and the Transactions hereunder as the Affected
Transactions and with the amount under Section 6(e) of the Agreement determined
taking into account the fact that the Calculation Period or Settlement Valuation
Period, as the case may be, had fewer Scheduled Trading Days than originally
anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

 

15



--------------------------------------------------------------------------------

12.

Special Provisions for Acquisition Transaction Announcements. Notwithstanding
anything to the contrary herein or in the Equity Definitions:

 

  (a)

If an Acquisition Transaction Announcement occurs on or prior to the Settlement
Date for any Transaction, then the Calculation Agent shall make such adjustments
(if any) to the exercise, settlement, payment or other terms of such Transaction
as the Calculation Agent determines appropriate to account for the economic
effect on such Transaction of such Acquisition Transaction Announcement. If an
Acquisition Transaction Announcement occurs after the Trade Date, but prior to
the First Acceleration Date of any Transaction, the First Acceleration Date
shall be the date of such Acquisition Transaction Announcement. If the Number of
Shares to be Delivered for any settlement of any Transaction is a negative
number, then the terms of the Counterparty Settlement Provisions in Annex A
hereto shall apply.

 

  (b)

“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that would reasonably be expected to
include, an Acquisition Transaction, (iv) any other announcement that in the
commercially reasonable judgment of the Calculation Agent may result in an
Acquisition Transaction, or (v) any announcement of any change or amendment to
any previous Acquisition Transaction Announcement (including any announcement of
the abandonment of any such previously announced Acquisition Transaction,
agreement, letter of intent, understanding or intention). For the avoidance of
doubt, announcements as used in the definition of Acquisition Transaction
Announcement refer to any public announcement whether made by the Issuer or a
third party.

 

  (c)

“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “30%” and references to “50%” being replaced
by “66%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition by Counterparty or any of its
subsidiaries where the aggregate consideration transferable by Counterparty or
any of its subsidiaries exceeds 50% of the market capitalization of
Counterparty, (v) any lease, exchange, transfer, disposition (including, without
limitation, by way of spin-off or distribution) of assets (including, without
limitation, any capital stock or other ownership interests in subsidiaries) or
other similar event by Counterparty or any of its subsidiaries where the
aggregate consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 30% of the market capitalization of Counterparty or
(vi) any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

 

13.

Acknowledgments.

 

  (a)

The parties hereto intend for:

 

  (i)

each Transaction to be a “securities contract” as defined in Section 741(7) of
the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

 

16



--------------------------------------------------------------------------------

  (ii)

the Agreement to be a “master netting agreement” as defined in Section 101 (38A)
of the Bankruptcy Code;

 

  (iii)

a party’s right to liquidate, terminate or accelerate any Transaction, net out
or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and

 

  (iv)

all payments for, under or in connection with each Transaction, all payments for
the Shares (including, for the avoidance of doubt, payment of the Prepayment
Amount) and the transfer of such Shares to constitute “settlement payments” and
“transfers” (as defined in the Bankruptcy Code).

 

  (b)

Counterparty acknowledges that:

 

  (i)

during the term of any Transaction, Dealer and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

 

  (ii)

Dealer and its Affiliates may also be active in the market for the Shares and
Share-linked transactions other than in connection with hedging activities in
relation to any Transaction;

 

  (iii)

subject to Section 7 above, Dealer shall make its own determination as to
whether, when or in what manner any hedging or market activities in
Counterparty’s securities shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the Forward
Price and the VWAP Price;

 

  (iv)

any market activities of Dealer and its Affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Forward
Price, VWAP Price and Settlement Price, each in a manner that may be adverse to
Counterparty; and

 

  (v)

each Transaction is a derivatives transaction in which it has granted Dealer an
option; Dealer may purchase shares for its own account at an average price that
may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

 

14.

No Collateral; Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of
Counterparty hereunder are not secured by any collateral. The parties agree to
amend Section 6 of the Agreement by adding a new Section 6(f) thereto as
follows:

“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation) against any obligation of Y owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off effected under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a commercially reasonable manner and in good
faith, to purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”

 

17



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the foregoing, each party agrees not
to set off or net amounts due from the other party with respect to any
Transaction against amounts due from such other party to such party with respect
to contracts or instruments that are not Equity Contracts. “Equity Contract”
means any transaction or instrument that is classified in equity pursuant to the
requirements under U.S. GAAP and, for the avoidance of doubt, that does not
convey to Dealer rights, or the ability to assert claims, that are senior to the
rights and claims of common stockholders in the event of Counterparty’s
bankruptcy.

 

15.

Delivery of Shares. Notwithstanding anything to the contrary herein, Dealer may,
by prior notice to Counterparty, satisfy its obligation to deliver any Shares or
other securities on any date due (an “Original Delivery Date”) by making
separate deliveries of Shares or such securities, as the case may be, at more
than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

 

16.

Alternative Termination Settlement. In the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction or (b) any Transaction is
cancelled or terminated upon the occurrence of an Extraordinary Event (except as
a result of (i) a Nationalization, Insolvency or Merger Event in which the
consideration to be paid to holders of Shares consists solely of cash, (ii) a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, unless
Counterparty makes an election to the contrary no later than the Early
Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or Dealer, as the case may be, shall deliver to the
other party a number of Shares (or, in the case of a Nationalization, Insolvency
or Merger Event, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Nationalization, Insolvency or Merger Event, as the case may be (each such
unit, an “Alternative Delivery Unit”)) with a value equal to the Payment Amount,
as determined by the Calculation Agent over a commercially reasonable period of
time (and the parties agree that, in making such determination of value, the
Calculation Agent may take into account a number of factors, including, without
limitation, the market price of the Shares or Alternative Delivery Units on the
Early Termination Date or the date of early cancellation or termination, as the
case may be, and, if such delivery is made by Dealer, the prices at which Dealer
purchases Shares or Alternative Delivery Units to fulfill its delivery
obligations under this Section 16, assuming such purchases are made in a
commercially reasonable manner in order to unwind a commercially reasonable
hedge position); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Nationalization, Insolvency or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash; and
provided further that Counterparty may elect that the provisions of this
Section 16 above providing for the delivery of Shares or Alternative Delivery
Units, as the case may be, shall not apply only if Counterparty represents and
warrants to Dealer, in writing on the date it notifies Dealer of such election,
that, as of such date, Counterparty is not aware of any material nonpublic
information regarding Counterparty or the Shares and is making such election in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws. If delivery of Shares or Alternative Delivery Units, as
the case may be, pursuant to this Section 16 is to be made by Counterparty,
paragraphs 2 through 7 of Annex A hereto shall apply as if (A) such delivery
were a settlement of such Transaction to which Net Share Settlement applied,
(B) the Cash Settlement Payment Date were the Early Termination Date or the date
of early cancellation or termination, as the case may be, and (C) the Forward
Cash Settlement Amount were equal to (x) zero minus (y) the Payment Amount owed
by Counterparty. For the avoidance of doubt, if Counterparty validly elects for
the provisions of this

 

18



--------------------------------------------------------------------------------

  Section 16 relating to the delivery of Shares or Alternative Delivery Units,
as the case may be, not to apply to any Payment Amount, the provisions of
Article 12 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply. If delivery of Shares or
Alternative Delivery Units, as the case may be, is to be made by Dealer pursuant
to this Section 16, the period during which Dealer purchases Shares or
Alternative Delivery Units to fulfill its delivery obligations under this
Section 16 shall be referred to as the “Seller Termination Purchase Period.”

 

17.

Calculations and Payment Date upon Early Termination. The parties acknowledge
and agree that in calculating (a) the Close-Out Amount pursuant to Section 6 of
the Agreement and (b) the amount due upon cancellation or termination of any
Transaction (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions as a result of an Extraordinary Event, Dealer may (but need not)
determine such amount based on (i) expected losses and gains assuming a
commercially reasonable (including, without limitation, with regard to
reasonable legal and regulatory guidelines) risk bid were used to determine
losses and gains or (ii) the price at which one or more market participants
would offer to sell to the Seller a block of Shares or Alternative Delivery
Units equal in number to the Seller’s commercially reasonable hedge position in
relation to the Transaction. Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement or Article 12 of the Equity Definitions, all
amounts calculated as being due in respect of an Early Termination Date under
Section 6(e) of the Agreement or upon cancellation or termination of the
relevant Transaction under Article 12 of the Equity Definitions will be payable
on the day that notice of the amount payable is effective; provided that if
Counterparty elects to receive or deliver Shares or Alternative Delivery Units
in accordance with Section 16 above, such Shares or Alternative Delivery Units
shall be delivered on a date selected in a commercially reasonable manner by
Dealer as promptly as practicable.

 

18.

Limit on Beneficial Ownership. Notwithstanding anything to the contrary in this
Master Confirmation, Counterparty acknowledges and agrees that, on any day,
Dealer shall not be obligated to receive from Counterparty any Shares, and
Counterparty shall not be required or entitled to deliver to Dealer any Shares,
to the extent (but only to the extent) that after such transactions Dealer’s
ultimate parent entity would directly or indirectly “beneficially own” (as such
term is defined for purposes of Section 13(d) of the Exchange Act) at any time
on such day in excess of 8% of the outstanding Shares. Any purported delivery of
Shares shall be void and have no effect to the extent (but only to the extent)
that after such delivery, Dealer’s ultimate parent entity would directly or
indirectly so beneficially own in excess of 8% of the outstanding Shares. If, on
any day, any delivery of Shares to Dealer is not effected, in whole or in part,
as a result of this Section 18, Counterparty’s obligations to deliver such
Shares shall not be extinguished and Counterparty shall make such delivery as
promptly as practicable after, but in no event later than one Business Day
after, Dealer gives notice to Counterparty that, after such delivery, Dealer’s
ultimate parent entity would not directly or indirectly beneficially own in
excess of 8% of the outstanding Shares.

 

19.

Maximum Share Delivery. Notwithstanding anything to the contrary in this Master
Confirmation, in no event shall Dealer be required to deliver any Shares, or any
Shares or other securities comprising Alternative Delivery Units, in respect of
any Transaction in excess of the Maximum Number of Shares set forth in the
Supplemental Confirmation for such Transaction.

 

20.

Non-confidentiality. Notwithstanding any provision in this Master Confirmation,
any Supplemental Confirmation or the Agreement to the contrary, in connection
with Section 1.6011-4 of the Treasury Regulations, the parties hereby agree that
each party (and each employee, representative, or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of any Transaction and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

 

21.

Additional Termination Event. Notwithstanding anything to the contrary in
Section 6 of the Agreement, if a Termination Price is specified in the
Supplemental Confirmation for any Transaction, then an Additional Termination
Event will occur without any notice or action by Dealer or Counterparty if the
price of the Shares on the Exchange at any time falls below such Termination
Price, with Counterparty as the sole Affected Party and such Transaction as the
sole Affected Transaction.

 

19



--------------------------------------------------------------------------------

22.

Calculations, Adjustments and Determinations. All calculations, adjustments and
determinations made by Dealer hereunder, whether as Calculation Agent, as
Determining Party or following the occurrence of an Early Termination Date,
shall be made in good faith and in a commercially reasonable manner. Following
any determination, adjustment or calculation by Dealer hereunder (including,
without limitation, in its capacity as Calculation Agent), Dealer shall deliver
to Counterparty, within five Exchange Business Days after a written request by
Counterparty, a report in a commonly used file format for the storage and
manipulation of financial data (including the methodology, interest rates,
quotations and market data (including volatility) but without disclosing any
proprietary or confidential models or other proprietary or confidential
information) displaying in reasonable detail the basis for such determination,
adjustment or calculation, as the case may be.

 

23.

Assignment and Transfer. Notwithstanding anything to the contrary in the
Agreement, Dealer may not assign any of its rights or duties hereunder to any
one or more of its Affiliates without the prior written consent of Counterparty.
Notwithstanding any other provision in this Master Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
Affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of any Transaction and
any such designee may assume such obligations. Dealer may assign the right to
receive Settlement Shares to any third party who may legally receive Settlement
Shares. Dealer shall be discharged of its obligations to Counterparty only to
the extent of any such performance. For the avoidance of doubt, Dealer hereby
acknowledges that notwithstanding any such designation hereunder, to the extent
any of Dealer’s obligations in respect of any Transaction are not completed by
its designee, Dealer shall be obligated to continue to perform or to cause any
other of its designees to perform in respect of such obligations.

 

24.

Amendments to the Equity Definitions.

(a) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “an”; and
adding the phrase “or such Transaction” at the end of the sentence.

(b) Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing
the words “a diluting or concentrative” with “an” in the fifth line thereof,
(ii) adding the phrase “or such Transaction” after the words “the relevant
Shares” in the same sentence, (iii) deleting the words “dilutive or
concentrative” in the sixth to last line thereof and (iv) deleting the phrase
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing it with the phrase “(and, for the avoidance of
doubt, except in the case of a Potential Adjustment Event as described in
Section 11.2(e)(i), Section 11.2(e)(ii)(A), Section 11.2(e)(ii)(B) or
Section 11.2(e)(iv), adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares); in the case of a Potential Adjustment Event as described in
Section 11.2(e)(i), Section 11.2(e)(ii)(A), Section 11.2(e)(ii)(B) or
Section 11.2(e)(iv), no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares.”.

(c) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or the relevant Transaction” at the end of the
sentence.

(d) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (i)

deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

 

  (ii)

replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

20



--------------------------------------------------------------------------------

(e) Section 12.9(b)(v) of the Equity Definitions is hereby amended by adding the
phrase “, provided that the Non-Hedging Party may not elect to terminate the
Transaction unless concurrently with electing to terminate the Transaction it
represents and warrants to the Hedging Party in writing that, as of the date of
such election, the Non-Hedging Party is not aware of any material non-public
information regarding the Non-Hedging Party or the Shares and is electing to
terminate the Transaction in good faith and not as part of a plan or scheme to
evade compliance with the federal securities laws” immediately preceding the
period at the end of subsection (C) thereof.

 

25.

Extraordinary Dividend. If Counterparty declares any Extraordinary Dividend that
has an ex-dividend date during the period commencing on the Trade Date for any
Transaction and ending of the last day of the Calculation Period or, if
applicable, the later of the last day of the Settlement Valuation Period and the
last day of the Seller Termination Purchase Period, for such Transaction, then
prior to or on the date on which such Extraordinary Dividend is paid by
Counterparty to holders of record, Counterparty shall pay to Dealer, for each
Transaction under this Master Confirmation, an amount in cash equal to the
product of (i) the amount of such Extraordinary Dividend and (ii) the
theoretical short delta number of shares as of the opening of business on the
related ex-dividend date, as determined by the Calculation Agent, required for
Dealer to hedge its exposure to such Transaction.

 

26.

[Reserved.]

 

27.

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that neither this
Master Confirmation nor any Supplemental Confirmation is intended to convey to
Dealer rights against Counterparty with respect to any Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to any
Transaction; provided further that nothing herein shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than any
Transaction.

 

28.

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, nor
any similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the date of this Master Confirmation, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement any Supplemental
Confirmation, this Master Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under any Supplemental Confirmation, this Master
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, without limitation, rights arising from Change in Law, Loss of Stock
Borrow, Increased Cost of Stock Borrow, or Illegality).

 

29.

Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

 

30.

Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

31.

US QFC Stay Rules. The parties agree that (i) to the extent that prior to the
date hereof all parties have adhered to the 2018 ISDA U.S. Resolution Stay
Protocol (the “Protocol”), the terms of the Protocol are incorporated into and
form a part of this Agreement, and for such purposes this Agreement shall be
deemed a Protocol Covered Agreement and each party shall be deemed to have the
same status as Regulated Entity and/or Adhering Party as applicable to it under
the Protocol; (ii) to the extent that prior to the date hereof the parties have
executed a separate agreement the effect of which is to amend the qualified
financial contracts between them to conform with the requirements of the QFC
Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of this Agreement and each party shall be
deemed to have the status of “Covered Entity” or “Counterparty Entity” (or other
similar term) as applicable to it under the Bilateral Agreement; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. G-SIBs
and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and, a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of this Agreement, and for such purposes this Agreement shall be deemed a
“Covered Agreement,” Wells Fargo Bank, National Association shall be deemed
“Covered Entities” and Citrix Systems, Inc. shall be deemed a “Counterparty
Entity.” In the event that, after the date of this Agreement, all parties hereto
become adhering parties to the Protocol, the terms of the Protocol will replace
the terms of this paragraph. In the event of any inconsistencies between this
Agreement and the terms of the Protocol, the Bilateral Agreement or the
Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms
will govern. Terms used in this paragraph without definition shall have the
meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “this Agreement” include any related credit
enhancements entered into between the parties or provided by one to the other.

“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.

 

32.

Additional Counterparty Representations. Counterparty represents that it is not
a “financial end user” as defined in 12 CFR §45.2.

 

21



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us
CorporateDerivativeNotifications@wellsfargo.com.

 

Very truly yours,                       WELLS FARGO BANK, NATIONAL ASSOCIATION

           By:   /s/ Thomas Yates

           Authorized Signatory   Name:   Thomas Yates

 

[Signature page to Uncollared Accelerated Share Repurchase Transaction (Master
Confirmation)]



--------------------------------------------------------------------------------

Accepted and confirmed

as of the Trade Date:

 

CITRIX SYSTEMS, INC. By:   /s/ Brian L. Shytle Name:   Brian L. Shytle Title:  
Vice President, Tax and Treasury and Treasurer

 

 

[Signature page to Uncollared Accelerated Share Repurchase Transaction (Master
Confirmation)]



--------------------------------------------------------------------------------

SCHEDULE A

FORM OF SUPPLEMENTAL CONFIRMATION

[            ]

[            ], 20[    ]

 

To:

Citrix Systems, Inc.

851 West Cypress Creek Road

Fort Lauderdale, Florida 33309

Attention:             Chief Financial Officer

Telephone No.:    (954) 267-3000

Facsimile No.:     (954) 337-4607

 

Re:

Supplemental Confirmation—Uncollared Accelerated Share Repurchase

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between [    ] (“Dealer”), and Citrix
Systems, Inc., a Delaware corporation (“Counterparty”) on the Trade Date
specified below. This Supplemental Confirmation is a binding contract between
Dealer and Counterparty as of the relevant Trade Date for the Transaction
referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation, dated as of January 30, 2020 (the “Master
Confirmation”), between Dealer and Counterparty, as amended and supplemented
from time to time. All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:    [    ], 20[    ] Closing Date:    [    ], 20[    ] Forward Price
Adjustment Amount:    USD [    ], equal to [    ]%, multiplied by the Closing
Price. Closing Price:    USD [    ], being the closing price per Share for the
regular trading session (including any extensions thereof) of the Exchange on
the Trade Date, as determined by the Calculation Agent based on Bloomberg page
“CTXS <equity> QR <GO>” (or any successor thereto) at 4:15 p.m. New York time
(or 15 minutes following the end of any extension of the regular trading session
of the Exchange) on the Trade Date. Calculation Period Start Date:    As set
forth on the table in Section 4 below. Scheduled Termination Date:    As set
forth on the table in Section 4 below. First Acceleration Date:    [    ],
20[    ] Prepayment Amount:    USD [    ] Prepayment Date:    Closing Date

 

A-1



--------------------------------------------------------------------------------

Initial Shares:    [    ] Shares, equal to [    ]% of the Prepayment Amount,
divided by the Closing Price, rounded up to the nearest whole Share. Initial
Share Delivery Date:    Closing Date Maximum Stock Loan Rate:    [    ] basis
points per annum Initial Stock Loan Rate:    [    ] basis points per annum
Maximum Number of Shares:    [    ] Shares1 Floor Price:    USD 0.01 per Share
Termination Price:    [    ]% of the Closing Price Reserved Shares:    [    ]
Shares, equal to twice the Prepayment Amount, divided by the Closing Price.

3. Counterparty represents and warrants to Dealer that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-1 8(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as may be set forth in any notice delivered pursuant to
Section 6(b)(xi) of the Master Confirmation.

4. Calculation Dates:

[            ]

*: Calculation Start Date

**: Scheduled Termination Date

5. Regular Dividends. Each of the following cash dividends, each with an
ex-dividend date no earlier than the corresponding date set forth below:

 

Cash Dividend Amount per Share:

   Earliest Ex-Dividend Date: USD [    ]    [    ] USD [    ]    [    ]

6. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

1 

To be approximately 50% of the total number of Shares outstanding on the Trade
Date.

 

A-2



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

 

Very truly yours,            [            ]   By:
                                                                       
Authorized Signatory   Name: [        ]

 

A-3



--------------------------------------------------------------------------------

Accepted and confirmed

as of the Trade Date:

CITRIX SYSTEMS, INC.

 

By:                                                                

Name:   Brian L. Shytle Title:   Vice President, Tax and Treasury and Treasurer

 

A-4



--------------------------------------------------------------------------------

SCHEDULE B

FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES

[            ]

Re: Uncollared Accelerated Share Repurchase

Ladies and Gentlemen:

In connection with our entry into the Master Confirmation, dated as of January
30, 2020, between [            ] and Citrix Systems, Inc., a Delaware
corporation, as amended and supplemented from time to time (the “Master
Confirmation”), we hereby represent that set forth below is the total number of
shares of our common stock purchased by or for us or any of our affiliated
purchasers in Rule 10b-18 purchases of blocks (all as defined in Rule 10b-18
under the Securities Exchange Act of 1934) pursuant to the once-a-week block
exception set forth in Rule 10b-18(b)(4) during the four full calendar weeks
immediately preceding the first day of the [Calculation Period][Settlement
Valuation Period][Seller Termination Purchase Period] (as defined in the Master
Confirmation) and the week during which the first day of such [Calculation
Period][Settlement Valuation Period][Seller Termination Purchase Period] occurs.

Number of Shares: _______________________

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

 

B-1



--------------------------------------------------------------------------------

Very truly yours,

CITRIX SYSTEMS, INC.

 

By:                                                                        

Name:   Brian L. Shytle Title:   Vice President, Tax and Treasury and Treasurer



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that (i) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and (ii) the Electing Party may make a settlement method election only if
the Electing Party represents and warrants to Dealer in writing on the date it
notifies Dealer of its election that, as of such date, the Electing Party is not
aware of any material non-public information regarding Counterparty or the
Shares and is electing the settlement method in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws. Electing
Party:    Counterparty Settlement Method Election Date:    The earlier of
(i) the Scheduled Termination Date and (ii) the second Exchange Business Day
immediately following the Accelerated Termination Date (in which case the
election under Section 7.1 of the Equity Definitions shall be made no later than
10 minutes prior to the open of trading on the Exchange on such second Exchange
Business Day), as the case may be. Default Settlement Method:    Cash Settlement
Forward Cash Settlement Amount:    An amount equal to (a) the Number of Shares
to be Delivered, multiplied by (b) the Settlement Price. Settlement Price:    An
amount equal to the sum of the average of the VWAP Prices for the Calculation
Dates in the Settlement Valuation Period, subject to Valuation Disruption as
specified in the Master Confirmation. Settlement Valuation Period:    A number
of Calculation Dates selected by Dealer in a commercially reasonable manner over
a period of time to unwind a commercially reasonable hedge position, beginning
on the Settlement Method Election Date. Cash Settlement:    If Cash Settlement
is applicable, then Buyer shall pay to Dealer the absolute value of the Forward
Cash Settlement Amount on the Cash Settlement Payment Date. Cash Settlement
Payment Date:    The Exchange Business Day immediately following the last day of
the Settlement Valuation Period. Net Share Settlement Procedures:    If Net
Share Settlement is applicable, Net Share Settlement shall be made in accordance
with paragraphs 2 through 7 below.

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number

 

Annex A-1



--------------------------------------------------------------------------------

of Shares not satisfying such conditions (the “Unregistered Settlement Shares”),
in either case with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value based on the value thereof (which
value shall, in the case of Unregistered Settlement Shares, take into account a
commercially reasonable illiquidity discount), in each case as determined by the
Calculation Agent. If all of the conditions for delivery of either Registered
Settlement Shares or Unregistered Settlement Shares have not been satisfied,
Cash Settlement shall be applicable in accordance with paragraph 1 above
notwithstanding Counterparty’s election of Net Share Settlement.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by Dealer (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including, without
limitation, any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to Dealer, in such quantities as Dealer shall reasonably have
requested, on or prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Dealer;

(c) as of or prior to the date of delivery, Dealer and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities of similar size and the results of such investigation are
satisfactory to Dealer, in its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Dealer in connection with the public resale of
the Registered Settlement Shares by Dealer substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of similar
size, in form and substance reasonably satisfactory to Dealer, which
Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, Dealer and its Affiliates and the provision of
customary opinions, accountants’ comfort letters and lawyers’ negative assurance
letters.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to Dealer (or any
Affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b) as of or prior to the date of delivery, Dealer and any potential purchaser
of any such shares from Dealer (or any Affiliate of Dealer designated by Dealer)
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities of similar size (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them);

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any Affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such Affiliate) and the private resale of such
shares by Dealer (or any such Affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size, in form and substance commercially reasonably
satisfactory to Dealer, which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, Dealer
and its Affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters, and shall provide for the
payment by Counterparty of all commercially reasonable fees and expenses of
Dealer (and any such Affiliate) in connection with such resale, including,
without limitation, all commercially reasonable fees and expenses of counsel for
Dealer, and shall contain customary representations, warranties, covenants and
agreements of Counterparty reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales; and

 

Annex A-2



--------------------------------------------------------------------------------

(d) in connection with the private placement of such shares by Counterparty to
Dealer (or any such Affiliate) and the private resale of such shares by Dealer
(or any such Affiliate), Counterparty shall, if so requested by Dealer, prepare,
in cooperation with Dealer, a private placement memorandum in form and substance
reasonably satisfactory to Dealer.

5. Dealer, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), will sell in a commercially reasonable manner all, or such
lesser portion as may be required hereunder, of the Registered Settlement Shares
or Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to Dealer pursuant
to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by Dealer in a commercially
reasonable manner, is equal to the absolute value of the Forward Cash Settlement
Amount (such date, the “Final Resale Date”). Dealer, the Selling Agent and any
underwriter(s) shall immediately cease the sale of Settlement Shares once the
proceeds of any such sale(s), net of any commercially reasonable fees and
commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with commercially reasonable carrying charges and expenses
incurred in connection with the offer and sale of the Shares (including, without
limitation, the covering of any over-allotment or short position (syndicate or
otherwise)) (the “Net Proceeds”) reach the absolute value of the Forward Cash
Settlement Amount. If, as of the Final Resale Date, any portion of the
Settlement Shares remains unsold, Dealer shall deliver to Counterparty within
two (2) Currency Business Days of the Final Resale Date such unsold Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Dealer, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one Currency Business Day after the
Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty elects
to deliver to Dealer additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by Dealer in a commercially
reasonable manner and in accordance with the provisions above; provided that if
the sum of the Net Proceeds from the sale of the originally delivered Shares and
the Net Proceeds from the sale of any Makewhole Shares is less than the absolute
value of the Forward Cash Settlement Amount then Counterparty shall, at its
election, either make such cash payment or deliver to Dealer further Makewhole
Shares until such Shortfall has been reduced to zero.

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares for any Transaction be greater than the Reserved Shares (the
“Capped Number”). Counterparty represents and warrants (which shall be deemed to
be repeated on each day that a Transaction is outstanding) that the Capped
Number is equal to or less than the number of Shares determined according to the
following formula:

A - B

 

Where A =

   the number of authorized but unissued shares of Counterparty that are not
reserved for future issuance on the date of the determination of the Capped
Number; and

            B =

   the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

 

Annex A-3



--------------------------------------------------------------------------------

“Reserved Shares” means a number of Shares specified in the related Supplemental
Confirmation.

If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to Dealer any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify Dealer thereof and deliver to Dealer a number of
Shares not previously delivered as a result of this paragraph 7. Counterparty
agrees to use commercially reasonable efforts to cause the number of authorized
but unissued Shares to be increased, if necessary, to an amount sufficient to
permit Counterparty to fulfill its obligation to deliver any Settlement Shares.

 

Annex A-4